DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s request for reconsideration filed on January 02, 2021 was received.  Claims 1 and 4 have been amended. Claims 2-3 and 5-8 have been canceled. Claims 9-13 have been withdrawn. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 12, 2020.
Claim Rejections - 35 USC § 103
4.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gorecka et al. “Photoresponsive helical Nano filaments of B4 phase” Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2014), 2(13), 2323-2327.
	Regarding claims 1 and 4, Gorecka et al. teach a photonic crystal comprising a photoresponsive bent-shaped ( bent-core compound) liquid crystal molecule in which two azobenzene groups are bonded via a linker interposed there between represented by


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
( see figures 1 and 2, abstract, and pages 2323-2327), wherein n=3-11 meeting the limitation of 
	The claim language of “has a multilayer structure of a periodic 200 to 280 nm twisted layered structure in a visible light region, in order to realize a reflection color, and has a reflection wavelength close to green light of 550 nm from blue of 450 nm as a number of n in – (CH2)n-, wherein n is an odd number from 1 to 2, increase” is an intended use of the photoresponsive bent-shaped liquid crystal molecule.  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
The photoresponsive bent-shaped liquid crystal molecule taught by Gorecka et al. and the instant claims are the same exact compounds. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the photoresponsive bent-shaped liquid crystal molecule of   Gorecka et al. is expected to have a has a multilayer structure of a periodic 200 to 280 nm twisted layered structure in a visible light region, in order to realize a reflection color, and has a reflection wavelength close to green light of 550 nm from blue of 450 nm as a number of n in – (CH2)n-, wherein n is an odd number from 1 to 2, increase” nm as that of instant application. 
5.	Claims 1, 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gorecka et al. “Linkage-length dependent structuring behavior of bent-core molecules in helical nanostructures” (2016), Graduate School of Nanoscience and Technology, KAIST, Daejeon, 305-701, S. Korea.
Regarding claims 1, 4 and 14-15, Gorecka et al. teach a photonic crystal comprising a photoresponsive bent-shaped ( bent-core compound) liquid crystal molecule in which two azobenzene groups are bonded via a linker interposed there between represented by



    PNG
    media_image2.png
    420
    515
    media_image2.png
    Greyscale




( see figure 1 and entire article), wherein n= 5, 7, 9 and 11 meeting the limitation of Chemical Formula 2, Chemical Formula 2-1, 2-2, 2-3 and 2-4 , wherein n is 5, 7 and 9 as instantly claimed. Gorecka et al. teach a decorative article or polarimeter comprising the photonic crystal (see Entire Article i.e. pages 3-5)
	The claim language of “has a multilayer structure of a periodic 200 to 280 nm twisted layered structure in a visible light region, in order to realize a reflection color, and has a reflection wavelength close to green light of 550 nm from blue of 450 nm as a number of n in – 2)n-, wherein n is an odd number from 1 to 2, increase” is an intended use of the photoresponsive bent-shaped liquid crystal molecule.  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
The photoresponsive bent-shaped liquid crystal molecule taught by Gorecka et al. and the instant claims are the same exact compounds. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the photoresponsive bent-shaped liquid crystal molecule of   Gorecka et al. is expected to have a has a multilayer structure of a periodic 200 to 280 nm twisted layered structure in a visible light region, in order to realize a reflection color, and has a reflection wavelength close to green light of 550 nm from blue of 450 nm as a number of n in – (CH2)n-, wherein n is an odd number from 1 to 2, increase” nm as that of instant application. 
Response to Arguments
6.	Applicant’s arguments, see pages 13-25, filed 01/02/2021, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 102(a) (1) as being anticipated by Gorecka et al. “Photoresponsive helical Nano filaments of B4 phase” Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2014), 2(13), 2323-2327 have been fully considered and are persuasive, because claims have been amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gorecka et al. “Photoresponsive helical Nano filaments of B4 phase” Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2014), 2(13), 2323-2327.

It is noted that Gorecka et al. continue to teach the same photosensitive bent shape liquid crystal molecule as recited by the instant claims (see below). 

    PNG
    media_image3.png
    193
    506
    media_image3.png
    Greyscale
, wherein n = 3-11.
And Instant claims 1 and 4: 
    PNG
    media_image4.png
    118
    638
    media_image4.png
    Greyscale
 
    PNG
    media_image4.png
    118
    638
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    268
    692
    media_image5.png
    Greyscale

The claim language of “has a multilayer structure of a periodic 200 to 280 nm twisted layered structure in a visible light region, in order to realize a reflection color, and has a reflection wavelength close to green light of 550 nm from blue of 450 nm as a number of n in – (CH2)n-, wherein n is an odd number from 1 to 2, increase” is an intended use of the photoresponsive bent-shaped liquid crystal molecule.  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
The photoresponsive bent-shaped liquid crystal molecule taught by Gorecka et al. and the instant claims are the same exact compounds. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the photoresponsive bent-shaped liquid crystal 2)n-, wherein n is an odd number from 1 to 2, increase” nm as that of instant application. 
Applicants are reminded that instant invention claim 1 is only recited to a photonic crystal (product) and not to method as argued by the applicants.  Gorecka et al. teach the same photonic crystal as recited by the instant claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., self-assembly, phase transition, pitch, greenish blue, method of aligning azo by irradiating the unpolarized rays, semiconductor etching process , crystal film and etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
7.	Applicant’s arguments, see page 13, filed 01/02/2021, with respect to the objection(s) of claim(s) 2-6 and 8 have been fully considered and are persuasive, because claims have been amended.
8.	Applicant’s arguments, see page 13, filed 01/02/2021, with respect to the rejection(s) of claim(s) 5 and 6 under 35 U.S.C § 112(b) have been fully considered and are persuasive, because claims have been amended.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722